DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 2/6/2019.  As directed by the amendment, claims 1-22 have been cancelled, and claims 23-43 have been added. As such, claims 23-43 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 2/6/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the struck-through information referred to therein has not been considered, since no copies of those documents have been provided.

Claim Objections
Claims 33, 34, 38 and 39 are objected to because of the following informalities: 
Claim 33, line 3 should read “extends downward from a surface of the base member 
Claim 34, line 4 would be better presented as “configured to act
Claim 38, lines 2-3 and line 6 would be better presented as “is configured to be tensioned” and “is configured to be discharged”, to make it clear that active method steps are not being recited in apparatus claims
Claim 39, lines 5 and 6 would be better presented as “is configured to be held” and “is configured to be released”, to make it clear that active method steps are not being recited in apparatus claims
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and thus fully anticipate the instant claims, of the plate-shaped flat portion of the base member. However, patented claim 9 does anticipate at least portions of the skirt projecting from a surface of the flat portion of the base member, and it would have been obvious to an artisan before the effective filing date of the claimed invention for both the base member surfaces of patented claim 1 to be specifically surfaces of the plate-shaped flat portion of the base member, as simple matter of it being obvious to try positioning the patented skirt and coupling portion on the base member at locations selected from a finite number of locations on the base member in order to produce the expected result of the patented invention, particularly since the plate-shaped flat portion is the only position on the base member explicitly recited in the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the first and second longitudinal sides" in line 1, and claim 32 recites the limitations “the first longitudinal side” in line 2 and “the straight 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 36-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 33, claim 23 already requires the coupling portion to extend upward from a surface of a plate-shaped flat portion and the base member to extend downward from a surface of a plate-shaped portion, where, in order for the elements to extend in opposite directions (i.e. up and down) from surfaces of the portion, they must already be on opposite surfaces of the plate-shaped portion (given that common meaning of “plate-shaped” is “thin and planar”). Therefore, claim 33 fails to further limit claim 23. Claim 36 (and thus its dependent claims 37-43) depends from claim 22, which is cancelled, such that claim 36 fails to further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 24, 25, 26, 29 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frietsch et al. (US 2005/0092323 A1; hereinafter “Frietsch”).
Regarding claim 23, Frietsch discloses a flap (flap 60) (Figs. 1, 3, 4 and 7) for an inhalation actuated mechanism (release device) (paras [0035] and [0041]) of a powder inhaler (para [0002]), comprising: 
a base member (comprising the flap wings 66, a rear/right portion, and shaft 62) (see the darker colored portions in Fig. 4 modified, below) comprising a plate-shaped flat portion (the rear/right portion of the flap, see the darkest shading in Fig. 4 modified, below, as well as a very rough approximation of said portion as viewed from above, 
a skirt structure (the wall surrounding cutout 64) (see the lighter colored portion in Fig. 4 modified, below) projecting upward from a surface of the plate-shaped plate portion of the base member (the surface of the plate-shaped plate portion surface facing down in modified Fig. 4) [Note: The terms “upward" and “downward” as used in the claims are merely relative positioning indicators, since a flap can be positioned in any orientation in space, such that any surface can be placed upward (or downward). Since the Examiner had already annotated Fig. 4 in the orientation with the skirt facing downward during prosecution of the parent application, the rejection below uses the terms "upward" and "downward" oppositely from what is claimed. However, Fig. 4 is fully capable of being re-oriented (i.e. turned 180 degrees) such that the “upward” and “downward" indicators match those claimed. The Examiner assumes Applicant is sufficiently capable of picturing such a re-orientation, such that a reorientation of Fig. 4 (modified) to match the instant relative terms is not considered necessary for the understanding of how the prior art reads on the instant structure.]; and 
a coupling portion (the portion abutting spring 72) (see Figs. 6 and 7 modified, below) to be coupled to a resilient member (spring72) of the inhalation actuated mechanism (para [0035]), wherein:
the skirt structure comprises first side wall portions (see Fig. 4 modified, below), which substantially extend in a longitudinal direction of the base member, 
a second side wall portion (see Fig. 4 modified, below) which extends between the first side wall portions in a width direction of the base member, and
the coupling portion projects from a lower surface of the plate-shaped plate portion of the base member (the surface of the plate-shaped plate portion facing up in modified Fig. 4) downward (see Figs. 6 and 7 modified below, in view of the Note above regarding orientation and relative directions related thereto).

    PNG
    media_image1.png
    600
    433
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    669
    media_image2.png
    Greyscale

Regarding claim 25, Frietsch discloses the flap according to claim 23, wherein a front end of the flat portion (at the right portion delineated above, see the darkest shading in Fig. 4 modified, above) is at least partly rounded (at the cutout 64 the edge is rounded in a concave direction) (see also the rough approximation above).
Regarding claim 26, Frietsch discloses the flap according to claim 23, wherein the flat portion has a first straight longitudinal side (the straight side where the leader-line for label 60 is pointing in Fig. 4) and a second straight longitudinal side (the opposite side, not shown), the first and second longitudinal sides being connected by a combination of a straight front end portion (those portions of the right portion, see the darkest shading in Fig. 4 modified and the rough approximation, above, which extend from the longitudinal sides, under the skirt and to cutout 64) and a rounded front end portion (the portion of cutout 64 that extends along the front of the right portion) (see also the rough approximation above).
Regarding claim 29, Frietsch discloses the flap according to claim 23, wherein the skirt structure comprises two of the first side wall portions (see Fig. 4 which are spaced from one another in the width direction of the base member and are wedge-shaped (see Fig. 4 modified, above) such that a height of the first side wall portions gradually increases from a front end (to the left in Fig. 4 modified, above) of the base member towards a rear end (to the right in Fig. 4 modified, above) of the base member.
Regarding claim 31, Frietsch discloses the flap according to claim, as best understood, 26, wherein the first side wall portions extend along the first (closest to the viewer in Fig. 4) and second (farther from the viewer in Fig. 4) longitudinal sides of the flat portion of the base member (see Fig. 4 modified, above).
Regarding claim 32, Frietsch discloses the flap according to claim 31, wherein the first side wall portion, which extends along the first longitudinal side of the flat portion of the base member, is angled such that a part thereof extends substantially parallel to the straight front end portion of (the flat portion of) the base member (the first side wall portion closest to the viewer in Fig. 4 modified, above, turns/angles into the page such that at the top of the arc, the wall is substantially parallel to the straight front end portions of the flat portion of the base member as discussed above in claim 26, see also the rough approximation above).
Regarding claim 33, Frietsch discloses the flap according to claim 23, wherein the coupling portion for the resilient member of the inhalation actuated mechanism extends downward from a surface of the base member which is opposite to the surface from which the skirt structure projects upward (see Fig. 6 modified, above, in view of the Note above regarding orientation and relative directions related thereto, wherein the coupling portion (approx. at 72 in Fig. 6) extends from one .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Frietsch in view of Harrison et al. (US 2004/0025870 A1; hereinafter “Harrison”).
Regarding claim 28, Frietsch discloses the flap according to claim 23, wherein Frietsch further discloses an elongate element (lug 70) extending from the base member near a middle portion of the second side wall portion (see Fig. 4 modified, above), but Frietsch is silent regarding wherein the element is connected to/extends from the second side wall, i.e. is a thickening extending in a middle portion of the second side wall. However, Harrison teaches that it was known in the art of inhaler flaps before the effective filing date of the claimed invention to provide thickening elements (ribs 84) (Figs. 2-3) that extend both from a flat base portion (52) as well as a second wall portion (86). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the elongate element 70 of Frietsch such that it is connected to/extends from the second side wall, i.e. is a thickening extending in a middle portion of the second side wall, as taught by Harrison, in order to provide extra strength to the flap by virtue of connected rib-type elements (Harrison, para [0044]).

Allowable Subject Matter
If Applicant amended claim 23 to recite a continuous plate-shaped flat portion and that the first and second side wall portions extend in a longitudinal/width direction of the flat portion of the base member, addressed the 112 issues above, and filed a terminal disclaimer, all of the claims would be allowable.

Claims 36-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and a terminal disclaimer filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785